DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because “rear” should be changed to --the rear-- in line 2.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0002, line 2, “rear” should be changed to --the rear--.
In paragraph 0010, line 2, “rear” should be changed to --the rear--.
In paragraph 0020, line 1, “rear” should be changed to --the rear--.
In paragraph 0049, line 3, “element,” should be changed to --element--.
In paragraph 0056, line 2, “rear” should be changed to --the rear--.
In paragraph 0058, line 2, “rear” should be changed to --the rear--.
In paragraph 0061, line 2, “direction” should be changed to --direction of--.
In paragraph 0068, line 1, “rear” should be changed to --the rear--.
In paragraph 0076, line 2, “rear” should be changed to --the rear--.
In paragraph 0082, line 1, “rear” should be changed to --the rear--.
In paragraph 0095, line 5, “rear” should be changed to --the rear--.
In paragraph 0096, line 1, “rear” should be changed to --the rear--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14 and 15 of copending Application No. 17/395835 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of the reference application essentially recite the same features recited in said claims of the instant application, albeit with slight differences in wording.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the locking grooves" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the limitation “the locking protrusion is disengaged from the locking grooves” does not accurately describe applicant’s invention because the locking protrusion 730 (i.e., a single locking protrusion 730) is not disengaged from locking grooves 610 (i.e., multiple locking grooves 610).  This rejection could be overcome by changing “grooves” to --groove-- in line 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meisner et al. (DE 19911682 A1). Meisner discloses a driver airbag apparatus for a vehicle, the driver airbag apparatus being located at a rear of a steering wheel 1 having an obstacle (cover 6, not including flap 7) at a center portion of the steering wheel and configured to deploy toward the steering wheel while avoiding the obstacle, the driver airbag apparatus comprising: an airbag cushion 8 configured to deploy toward a front of a driver of the vehicle via a gap between the obstacle and the steering wheel when a gas is supplied to the airbag cushion; a gas injector 9 located below the airbag cushion and configured to supply the gas into the airbag cushion via a gas outlet (the gas injection device implicitly includes at least one gas outlet, like the gas outlet(s) 18 on the gas injection device 16); and a diffuser 12 configured to deploy within the airbag cushion when the gas is supplied to the diffuser, the diffuser at least partially covering the gas outlet, having an opening 14 at a front portion of the diffuser, and configured to guide the gas supplied from the gas injector via the gas outlet toward the front of the driver of the vehicle. The diffuser has a portion connected to an upper portion of the airbag cushion, since all portions of the diffuser are connected to all portions of the airbag cushion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meisner et al. (DE 19911682 A1) in view of Von Roden et al. (WO 2020/260364 A1). Meisner teaches the limitations of claim 1, as explained above. Meisner does not teach a display device. Von Roden teaches a display device 46. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a display device as taught by Von Roden on a steering wheel as taught by Meisner in order to display information for the driver and/or to allow the driver to provide input(s) to the vehicle. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Allowable Subject Matter
Claims 4, 5, 9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as suggested above, and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614